DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim s 1, 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "adhesive has cured" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-11, 15-19, 21, and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohl et al (US2015/0117846).
Kohl et al discloses a method for manufacturing an electric heating device comprising two plate pairs (11; para. 0085) forming a fluid passage wherein the plate pairs take on a predefined distance and form a free space wherein heating unit is in free space and heating unit has a heating element (21, 22, 22a, 25) and contact electrodes (23a; para. 0078) and method comprising providing and stacking the plates (Figure 3, para. 0087; Figure 5, para. 0090), soldering stack of plates (para. 0036, 0043, 0080, 0081, 0085, 0089), inserting and attaching heating unit in free space (21, 22, 22a, 25; para. 0091), heating unit attached to plates via adhesive (para. 0107, 0115), adhesive is a silicone (0107, 0115), different adhesives can be used (para. 0107, 0115), sealing elements (para. 0099), adhesive is electrically insulating (para. 0107, 0115, 0037, 0038; inherent), heating unit has a frame (para. 0091, Figure 5), an inlet and outlet (3a, 3bl 13a, 13b; para. 0042), stack of plates are soldered (para. 0036, 004, 0081, 0085, 0089), frame for arrangement of heating elements and/or for positioning heating elements in free space for adhesive (Figure 5, para. 0091), frame surrounds or delimits heating unit on three .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 12-14, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl et al in view of Golan et al (UD6852955).
Kohl et al discloses all of the recited subject matter except a silicone adhesive that is cured and which contains agents or particles for improving thermal conductivity, adhesive is fed into free space before or after inserting heating unit, free space is evacuated before filling with adhesive and excess adhesive is expelled from free space during insertion.  Golan et al discloses a silicone adhesive that is cured and which contains agents or particles for improving thermal conductivity (abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a silicone adhesive that is cured and which contains agents or particles for improving thermal conductivity  of Golan et al in the electric heating device of Kohl et al because, an curable silicone adhesive has potentially the advantages of simplicity of design, ready transfer of heat, technological effectiveness, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/February 12, 2022						Primary Examiner, Art Unit 3761